Exhibit 10.37

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of December 15, 2011 by and between OXiGENE, Inc., a Delaware corporation
(“OXiGENE”), and Dr. Peter Langecker (the “Executive”).

W I T N E S S E T H:

WHEREAS, on June 10, 2009, OXiGENE and Executive entered into an Employment
Agreement relating to Executive’s service as OXiGENE’s Executive Vice President
and Chief Development Officer; and

WHEREAS, OXiGENE and Executive now desire to amend and restate the Employment
Agreement to reflect the fact that Executive is now OXiGENE’s Chairman of the
Board and Chief Executive Officer.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, OXiGENE and Executive hereby agree as
follows:

 

1. Employment

Executive shall serve in the capacity of Chief Executive Officer, and shall have
the duties, responsibilities and authority assigned to Executive by OXiGENE’s
Board of Directors to whom he shall report.

Executive, so long as he is employed hereunder, (i) shall devote substantially
all of his full professional time and attention to the services required of him
as an employee of OXiGENE, except as otherwise agreed and except as permitted in
accordance with paid vacation time subject to OXiGENE’s existing vacation
policy, and subject to OXiGENE’s existing policies pertaining to reasonable
periods of absence due to sickness, personal injury or other disability,
(ii) shall use his best efforts to promote the interests of OXiGENE, and
(iii) shall discharge his responsibilities in a diligent and faithful manner,
consistent with sound business practices. Notwithstanding the above, Executive
may continue to serve as a consultant/advisor for the entities listed on Exhibit
A provided that such service does not create any conflicts, ethical or
otherwise, with Executive’s responsibilities to OXiGENE and further provided
that Executive’s time commitments do not unreasonably interfere with his
fulfillment of his responsibilities hereunder, as determined by OXiGENE.

 

2. Term

The term of Executive’s employment under this Agreement shall continue until
terminated by either party in accordance with Section 6 hereof (the “Employment
Term”).

 

3. Base Salary; Stock Options

3.1   During the Employment Term, Executive will be paid an annual base salary
in the amount of $350,000 (such amount as adjusted, from time to time, the “Base
Salary”), payable in equal biweekly (26) installments in accordance with
OXiGENE’s payroll schedule and policies,



--------------------------------------------------------------------------------

and will be subject to withholdings as allowed by law. The Base Salary will be
subject to review annually or on such periodic basis (not to exceed annually),
and may be adjusted upwards in the sole discretion of the Board of Directors of
OXiGENE (the “Board”) or its designee. Executive will be eligible during each
year of the Employment Term for consideration for an annual bonus (the “Annual
Bonus”) equal to up to forty percent (40%) of his then-current Base Salary,
based upon OXiGENE’s assessment of the performance of Executive and OXiGENE at
the sole discretion of OXiGENE. If OXiGENE, in its sole discretion, determines
that it will pay Executive an Annual Bonus, it will be paid prior to March 15th
of the year following the year with respect to which the Annual Bonus is earned.
Further, except as provided in Section 6.2 of this Agreement, in order to be
eligible for and earn the Annual Bonus, Executive must be employed by OXiGENE on
the date the Annual Bonus is paid. The Annual Bonus is based on the achievement
of individual and Company written goals established on an annual basis and on
overall Company performance.

3.2   Executive shall continue to be eligible to receive stock option grants,
stock bonuses, restricted stock grants or other equity compensation awards
granted to Executive from time to time by the Board in its sole discretion and
to participate in any equity compensation plan that may be established by
OXiGENE for Executive or its executive team generally.

 

4. Benefits

Executive shall continue to be entitled to participate in employee benefit plans
and arrangements made available by OXiGENE generally to OXiGENE employees of
comparable title or responsibilities during the Employment Term, subject to the
terms of such plans and arrangements. However, OXiGENE may modify or terminate
the benefits it offers to its employees at any time in its sole discretion.

 

5. Business Expenses

5.1   Executive shall be entitled to receive an American Express Corporate Card
(or other card should OXiGENE change to another card issuer), for business
related expenses and prompt reimbursement will be made for all reasonable and
customary expenses incurred by him in performing services hereunder during the
Employment Term; provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by OXiGENE and
applicable law. All reimbursements of expenses hereunder shall be made subject
to and in accordance with Section 18.3 of this Agreement.

 

6. Termination

6.1   Executive may resign from employment with OXiGENE upon written notice to
OXiGENE. OXiGENE requests at least a 30-day notice if Executive is going to
resign.

6.2   If Executive’s employment is terminated by OXiGENE other than for Cause
(as defined below) or Executive’s disability, then OXiGENE shall provide to
Executive the following termination compensation:

 

  (a) payments equal to Executive’s then-current Base Salary for a period of
twelve (12) months, payable in equal installments on OXiGENE’s normal paydays.

 

2



--------------------------------------------------------------------------------

  (b) a payment equal to the portion of the Executive’s Base Salary that has
accrued prior to any termination of the Executive’s employment with OXiGENE that
has not yet been paid;

 

  (c) an amount equal to the value of the Executive’s accrued but unused
vacation days in accordance with applicable law;

 

  (d) the amount of any OXiGENE business-related expenses incurred in accordance
with OXiGENE policy prior to any termination and not yet reimbursed;

 

  (e) a lump sum equal to the Annual Bonus related to the most recently
completed calendar year, if earned and not already paid, and

 

  (f) should Executive timely and properly elect and be eligible for COBRA
coverage, payment of Executive’s COBRA premiums for the Executive and the
Executive’s immediate family’s medical and dental insurance coverage for a
period of twelve (12) months; provided, that OXiGENE shall have no obligation to
provide such coverage after Executive becomes eligible for medical and dental
coverage with another employer. Executive shall give prompt written notice to
the Company on attaining such eligibility.

The payments described in Sections 6.2 (b), (c) and (e), shall be payable upon
Executive’s last day of employment; and the payments described in Section
(d) shall be payable within ten (10) days after Executive provides the proper
expense documentation in accordance with OXiGENE policy. The payments described
in Sections 6.2(a) and (f), unless otherwise required by law, shall be paid or
commence to be paid within ninety (90) days of Executive’s termination of
employment provided Executive has executed and delivered to OXiGENE and has not
thereafter revoked a general release within forty-five (45) days of Executive’s
termination of employment.

6.3   If, following any Change in Control (as such term is defined below) and
prior to the expiration of one (1) year from the date of such Change in Control,
(1) Executive’s employment is terminated (other than for Cause or the
Executive’s disability) or (2) in the event of a termination with Good Reason,
then

 

  (a) Executive shall receive, within sixty (60) days after Executive’s
termination of employment:

 

  (i) A lump sum payment of an amount equal to twelve (12) months of Executive’s
then current Base Salary; and

 

  (ii) the termination compensation described in Sections 6.2(b), (c), (d),
(e) and (f) above, payable as described, and subject to the conditions set forth
in, Section 6.2, above.

 

  (b) All stock options, stock appreciation rights, restricted stock, and other
incentive compensation granted to the Executive by OXiGENE shall vest in full
and be immediately exercisable. Executive may exercise all such vested options
and rights, and shall receive payments and distributions accordingly, pursuant
to the terms of the applicable option, right or award.

 

3



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of any of the following events:

 

  (i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of OXiGENE representing more than fifty percent (50%) of the total
voting power represented by OXiGENE’s then outstanding voting securities
(excluding for this purpose any such voting securities held by OXiGENE or its
affiliates or by any employee benefit plan of OXiGENE) pursuant to a transaction
or a series of related transaction which the Board of Directors does not
approve; or

 

  (ii) Merger/Sale of Assets. (A) A merger or consolidation of OXiGENE whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of OXiGENE outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of OXiGENE or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the stockholders of OXiGENE approve an agreement for the
sale or disposition by OXiGENE of all or substantially all of OXiGENE’s assets;
or

 

  (iii) Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of OXiGENE as of the date of this Agreement, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to OXiGENE).

For purposes of this Agreement, a Change in Control must also meet the
requirements of a “Change in Control Event” within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
Section 1.409A-3(i)(5).

6.4   Except as otherwise set forth in this Section 6 or as required by
applicable law, all obligations of OXiGENE under this Agreement shall cease if,
during the Employment Term, OXiGENE terminates Executive for Cause or Executive
resigns for other than Good Reason. Upon such termination, Executive shall be
entitled to receive only the termination compensation described under Sections
6.2(b), (c), (d) and (e).

 

4



--------------------------------------------------------------------------------

6.5 For the purposes of this Agreement, the term “Cause” shall mean any of the
following:

 

  (a) Executive’s substantial failure to perform any of his duties hereunder or
to follow reasonable, lawful directions of the Board or any officer to whom
Executive reports;

 

  (b) Executive’s willful misconduct or willful malfeasance in connection with
his employment;

 

  (c) Executive’s conviction of, or plea of nolo contendere to, any crime
constituting a felony under the laws of the United States or any state thereof,
or any other crime involving moral turpitude;

 

  (d) Executive’s material breach of any provision of this Agreement, OXiGENE’s
bylaws or any other agreement with OXiGENE; or

 

  (e) Executive’s engaging in misconduct that causes significant injury to
OXiGENE, financial or otherwise, or to its reputation.

If Cause arises under Section 6.5(a), (b), or (d), Executive shall be given
thirty (30) days to reasonably cure such Cause (if reasonably subject to cure).

6.6   For the purposes of this Agreement, “Good Reason” shall mean: (i) without
the Executive’s express written consent, any material reduction in Executive’s
title, or responsibilities compared to those prior to a Change in Control (as
such term is defined in Section 6.3); (ii) a change in the location at which the
Executive must perform the services under this Agreement of more than sixty
(60) miles; (iii) without the Executive’s express written consent, a material
reduction by OXiGENE in the Executive’s total compensation, provided that it
shall not be deemed a material reduction if (a) the amount of Executive’s Annual
Bonus is less than the amount of any previously awarded Annual Bonuses or (b) a
benefit is amended and such amendment affects all eligible executive
participants, or (iv) OXiGENE breaches a material term of this Agreement;
provided that, in each case, the Executive has provided notice to OXiGENE of
such Good Reason condition within sixty (60) days of the initial occurrence of
such Good Reason condition, has provided OXiGENE with thirty (30) days in which
to cure the Good Reason condition, and such Good Reason condition remains
uncured after the expiration of such thirty (30) day cure period. To be
effective, such notice of a Good Reason condition must be in writing and set
forth the specific alleged Good Reason for termination and the factual basis
supporting the alleged Good Reason. For purposes of this Agreement, a
termination for Good Reason requires that the Executive actually terminate his
employment with OXiGENE within thirty (30) days after the expiration of the 30
day cure period and must also meet the requirements for a good reason
termination in accordance with Treasury Regulation §1.409A-1(n)(2), and any
successor statute, regulation and guidance thereto.

6.7   The foregoing payments upon Executive’s termination shall constitute the
exclusive payments due Executive upon termination of his employment with OXiGENE
under this Agreement or otherwise, provided, however that except as stated
above, such payments shall have no effect on any benefits which may be payable
to Executive under any plan of OXiGENE which provides benefits after termination
of employment.

 

5



--------------------------------------------------------------------------------

7. Taxes

Any amounts or benefits payable or provided to Executive hereunder shall be paid
or provided to Executive subject to all applicable taxes required to be withheld
by OXiGENE pursuant to relevant federal, state and/or local law. Executive shall
be solely responsible for all taxes imposed on Executive by reason of his
receipt of any amounts of compensation or benefits payable hereunder and OXiGENE
makes no representation, warranty or promise regarding the tax treatment of any
payment or benefit provided to Executive, including but not limited to under
Code Sections 409A and 280G.

 

8. Non-Competition/Non-Solicitation

8.1   Executive agrees to execute and abide by the Proprietary Information and
Inventions Agreement attached to this Agreement as Exhibit B.

 

9. Attorney’s Fees and Expenses

OXiGENE and Executive agree that in the event of litigation arising out of or
relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses.

 

10. Amendments

This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

 

11. Assignments

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive. This Agreement shall be binding upon and inure to the benefit of
OXiGENE and its successors, assigns and legal representatives.

 

12. Waiver

Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.

 

13. Severability

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

6



--------------------------------------------------------------------------------

14. Notices

All notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Peter Langecker

17610 Via Sereno

Monte Sereno, CA 95030

If to OXiGENE:

OXiGENE, Inc.

701 Gateway Boulevard, Suite 210

South San Francisco, CA 94080

Attn: Compensation Committee of the Board of Directors

Or to such other address or such other person as Executive or OXiGENE shall
designate in writing in accordance with this Section 14, except that notices
regarding changes in notices shall be effective only upon receipt.

 

15. Headings

Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

16. Governing Law; Venue; Jury Waiver

This Agreement shall be governed by the laws of California without reference to
the principles of conflict of laws. Each of the parties hereto consents to the
jurisdiction of the federal and state courts of San Francisco County, California
in connection with any claim or controversy arising out of or connected with
this Agreement, and said courts shall be the exclusive fora for the resolution
of any such claim or controversy.

 

17. All Other Agreements Superseded

This Agreement contains the entire agreement between Executive and OXiGENE with
respect to all matters relating to Executive’s employment with OXiGENE and, as
of the date hereof, will supersede and replace any other agreements, written or
oral, between the parties relating to the terms or conditions of Executive’s
employment with OXiGENE.

 

18. Compliance with Code Section 409A

18.1 If any of the benefits set forth in this Agreement are deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, or any successor statute, regulation and guidance thereto (“Code
Section 409A”), any termination of employment triggering payment of such
benefits must constitute a “separation from service” under Code Section 409A
before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of Executive, but shall only act as a delay until such time as a
“separation from service” occurs.

 

7



--------------------------------------------------------------------------------

18.2   It is intended that each installment of the payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Code Section 409A. Neither OXiGENE nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Code Section 409A.

18.3   Any reimbursements or direct payment of Executive’s expenses subject to
Code Section 409A shall be made no later than the end of the calendar year
following the calendar year in which such expense is incurred by the Executive.
Any reimbursement or right to direct payment of Executive’s expense in one
calendar year shall not affect the amount that may be reimbursed or paid for in
any other calendar year and a reimbursement or payment of Executive’s expense
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.

18.4   Notwithstanding any other provision of this Agreement to the contrary,
the Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Code
Section 409A(a)(1). Any provision inconsistent with Code Section 409A will be
read out of the Agreement. For purposes of clarification, this Section 18.4
shall be a rule of construction and interpretation and nothing in this
Section 18.4 shall cause a forfeiture of benefits on the part of the Executive.

18.5   Notwithstanding any other provision of this Agreement to the contrary, if
any amount (including imputed income) to be paid to Executive pursuant to this
Agreement as a result of Executive’s termination of employment is “deferred
compensation” subject to Code Section 409A, and if Executive is a “Specified
Employee” (as defined under Code Section 409A) as of the date of Executive’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Code Section 409A, the
payment of benefits, if any, scheduled to be paid by Company to Executive
hereunder during the first six (6) month period following the date of a
termination of employment hereunder shall not be paid until the date which is
the first business day after six (6) months have elapsed since Executive’s
termination of employment for any reason other than death. Any deferred
compensation payments delayed in accordance with the terms of this Section 18.5
shall be paid in a lump sum. Any other payments will be made according to the
form and timing provided for herein.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

 

/s/ Peter Langecker

Peter Langecker OXiGENE, Inc. By:  

/s/ Tamar Howson

Name:   Tamar Howson Title:   Chair of the Compensation Committee of the Board
of Directors

 

9



--------------------------------------------------------------------------------

EXHIBIT A

ACCEPTABLE ONGOING CONSULTING/ADVISOR RELATIONSHIPS

 

  •  

InterWest Partners, including their specific portfolio companies:

 

  •  

RadioRx (oxygen radical donors for cancer and other indications)

 

  •  

Drais Pharmaceuticals (oxygen radical donors for cancer and other indications)

 

  •  

Diatos S.A. (targeted drug delivery in cancer)

 

  •  

Versant Ventures

 

  •  

Isis-Integrated Strategic, Woodside, CA, Commercial research service (Breast
cancer focus; inactive at this point)

 

  •  

RRD International (inactive at this point)

 

  •  

Co-Ownership interest in 3 shell companies holding IP assigned where Peter
Langecker is inventor or co-inventor:

 

  •  

A privately held shell company ComGenRx (incorporated in Delaware)

 

  •  

A privately held shell company Xvasive (incorporated in Delaware)

 

  •  

A privately held shell company Alchemyrx (incorporated in Delaware)

 

  •  

These shell companies have assigned rights to Peter Langecker’s inventions and
original works of authorship:

 

  •  

A method of treating a tumor in a patient comprising the use of an effective
amount of a cardiac glycoside, utilizing targeted drug delivery and combination
with other pharmaceuticals to control biodistribution and side effects.

 

  •  

A method of treating a tumor in a patient comprising the use of an effective
amount of an estrogen receptor blocker, an aromatase inhibitor and an insulin
sensitizer.

 

  •  

A method of treating commonly observed side effects with the use of sildenafil
in a combination pill.

 

  •  

A method of preventing a common side effect with the use of paracetamol (liver
injury) by combining it with another compound (used commonly for a different
indication).

 

  •  

A method of treating a tumor in a patient comprising the use of an effective
amount of an oxygen-carrying agent that releases free oxygen radicals when
irradiated by energy-rich radiation, magnetic field or other means.

 

10



--------------------------------------------------------------------------------

  •  

A method for treating drug addiction (heroin, cocaine) in a patient by providing
transdermally delivered specific abuse-reducing drug on skin patches with
continuously reduced surface area.

 

  •  

A method of treating a drug addiction (heroin) in a patient comprising the use
of an effective amount of a transdermally delivered buprenorphine on skin
patches with continuously reduced surface area.

 

11



--------------------------------------------------------------------------------

OXIGENE, INC.

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

As a condition of my employment by OXiGENE, INC. (the “Company”), and in
consideration of the compensation paid to me, I agree as follows:

 

1. NONDISCLOSURE.

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during and
after my employment, I will hold in strictest confidence and will not disclose,
use, lecture upon or publish any of the Company’s Proprietary Information
(defined below), except as such disclosure, use or publication may be required
in connection with my work for the Company. I will obtain the Company’s written
approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that relates to my work at the Company and/or incorporates
any Proprietary Information. I assign to the Company any rights I may have or
acquire in Proprietary Information and recognize that all Proprietary
Information is the sole property of the Company and its assigns.

1.2 Proprietary Information. The term “Proprietary Information” means any and
all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has

received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of this information and to use it
only for certain limited purposes. During and after the term of my employment, I
will hold Third Party Information in the strictest confidence and will not
disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information that is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally available
in the public domain, or which is otherwise provided or developed by the
Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” means all trade secret,
patent, copyright, mask work and other intellectual property rights throughout
the world.

2.2 PriorInventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this

 

 

12



--------------------------------------------------------------------------------

Agreement. To preclude any possible uncertainty, I have set forth on Exhibit A
(Previous Inventions) attached to this Agreement a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any Prior Invention would cause me to violate any
prior confidentiality agreement, I understand that I am not to list these Prior
Inventions in Exhibit A but am only to disclose a cursory name for each
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to the inventions has not been made for that reason. A space is
provided on Exhibit A for this purpose. If no disclosure is attached, I
represent and warrant that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, have modified, use, have used, sell and have sold the Prior Invention.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions (as defined in
Section 2.3 below) without the Company’s prior written consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I assign and
agree to assign in the future (when any Inventions or Proprietary Rights are
first reduced to practice or first fixed in a tangible medium, as applicable) to
the Company all my right, title and interest in and to any and all Inventions
(and all Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company. Inventions assigned to the Company, or
to a third party as directed by the Company pursuant to this Section 2, are
hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”), or any similar statute or

common law decision in my state of residence. I have reviewed the notification
on Exhibit B (Limited Exclusion Notification) and agree that my signature
acknowledges receipt of the notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within two (2) years after termination of employment. At
the time of each disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under Section 2870; and I
will at that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver documents and perform other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
Proprietary Rights and the assignment of Proprietary Rights. In addition, I will
execute, verify and deliver assignments of Proprietary Rights to the Company or
its designee.

 

 

13



--------------------------------------------------------------------------------

My obligation to assist the Company with respect to Proprietary Rights relating
to Company Inventions in any and all countries will continue beyond the
termination of my employment, but the Company will compensate me at a reasonable
rate after my termination for the time actually spent by me at the Company’s
request on the assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act for and on my behalf
to execute, verify and file any documents and to do all other lawfully permitted
acts to further the purposes of the preceding paragraph with the same legal
force and effect as if executed by me. I waive and quitclaim to the Company any
and all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights I assign to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company. These records will
be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with, my employment by the Company. I agree that during the period of
my employment by the Company and for one (l) year after the date of my
employment by the Company ends, I will not, either directly or through others,
solicit or attempt to solicit any employee, independent contractor or consultant
of the Company to terminate his or her relationship with the Company in order to
become an employee, consultant or independent contractor to or for any other
person or entity.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence

or in trust prior to my employment by the Company. I have not entered into, and
I agree I will not enter into, any agreement either written or oral in conflict
with this Agreement.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company will have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted under this Agreement must be given
to the appropriate party at the address specified below or at another address as
the party may specify. The notice will be deemed given upon personal delivery to
the appropriate address, upon confirmation of receipt if by overnight
courier/mail or facsimile, or if sent by certified or registered mail, on the
date of confirmed delivery of the mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I consent to the notification of my new employer of my rights and
obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement must be
governed by and construed according to the laws of the State of California,
irrespective of choice of law rules. I expressly consent to the personal
jurisdiction of the state and federal courts located in San Francisco County,
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

 

14



--------------------------------------------------------------------------------

10.2 Severability. In case any one (1) or more of the provisions contained in
this Agreement is, for any reason, held to be invalid, illegal or unenforceable
in any respect, the invalidity, illegality or unenforceability will not affect
the other provisions of this Agreement, and this Agreement will be construed as
if the invalid, illegal or unenforceable provision had never been contained in
this Agreement. If any one (1) or more of the provisions contained in this
Agreement is for any reason held to be excessively broad as to duration,
geographical scope, activity or subject, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law at the time.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement will survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement confers
any right with respect to continuation of my employment with the Company, nor
does this Agreement interfere in any way with my right or the Company’s right to
terminate my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement will be construed as a waiver of any other right. The
Company will not be required to give notice to enforce strict adherence to all
terms of this Agreement.

10.7 Advice of Counsel. I acknowledge that, in executing this Agreement, I have
had the opportunity to seek the advice of independent legal counsel, and I have
read and understood all of the terms and provisions of this Agreement. This
Agreement will not be construed against any party by reason of the drafting or
preparation of this Agreement.

10.8 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter of this Agreement
and supersedes and merges all prior discussions between us. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

This Agreement will be effective as of                  2011,

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated: December 14, 2011

/s/ Peter Langecker

Print Name: Peter Langecker ACCEPTED AND AGREED To: OXiGENE, INC.

 

By:   

/s/ Tamar Howson

 

Name: Tamar Howson

 

Title: Chair of the Compensation Committee of the Board of Directors

 

Dated: December 14, 2011

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

TO:    OXIGENE, INC. FROM:    Peter Langecker DATE:    December 14, 2011
SUBJECT:    Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
OXIGENE, INC. (the “Company”) that have been made or conceived or first reduced
to practice by me alone or jointly with others prior to my engagement by the
Company:

 

  ¨ No inventions or improvements.

 

  ¨ See below:

 

 

 

 

 

 

 

 

  x Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

     Invention or Improvement    Party(ies)    Relationship A.   

 

  

 

  

 

B.   

 

  

 

  

 

C.   

 

  

 

  

 

 

  ¨ Additional sheets attached.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and OXIGENE, INC. (the “Company”)
does not require you to assign or offer to assign to the Company any invention
that you developed entirely on your own time without using the Company’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company;

2. Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to the patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:  

/s/ Peter Langecker

Print Name:   Peter Langecker Date:   December 14, 2011

 

WITNESSED BY:

 

(PRINTED NAME OF REPRESENTATIVE)

 

17